Citation Nr: 0639395	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  02-20 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative disc 
disease at L5-S1 (claimed as a low back disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The veteran initially filed a claim of entitlement to service 
connection for a back disability in August 1978.  The RO 
denied the claim and the veteran appealed the RO's denial to 
the Board.  In October 1979, the Board denied the claim of 
entitlement to service connection for a back disability.  The 
Board's October 1979 decision is final.  

In April 2002, the veteran filed the most recent claim to 
reopen the finally decided claim.  In June 2002, the RO 
determined that the veteran did not submit new and material 
evidence to reopen the claim of entitlement to service 
connection for a back disability.  The veteran filed a timely 
Notice of Disagreement and perfected an appeal before the 
Board.  

In April 2003, the veteran presented personal testimony at a 
Board Videoconference hearing before the undersigned Veterans 
Law Judge.  A copy of the hearing transcript is of record.  

During the appeal period, in December 2003, the Board 
reopened the finally decided claim of entitlement to service 
connection for a back disability.  The reopened issue was 
remanded for additional development.  The RO remanded the 
reopened issue for further development again in October 2005.  
A review of the claims file demonstrates that the additional 
development has been accomplished.  





FINDINGS OF FACT

1.  The service medical records show that the veteran 
complained of back pain during his period of service; the 
separation examination does not show that the veteran was 
diagnosed as having a back disability during his period of 
service.  

2.  The post-service medical records show that the veteran is 
currently diagnosed as having a back disability.  

3.  There is no probative medical opinion of record which 
tends to relate the current back disability to the veteran's 
period of service, to include his in service complaints of 
low back pain.  


CONCLUSION OF LAW

The spine disability of degenerative disc disease at L5-S1 
was not incurred in or aggravated by the veteran's period of 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
timing notification requirements listed in 38 C.F.R. § 3.159 
should include all downstream issues of the claim.  (i.e., 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess.  

In a statement attached to the March 2006 Supplemental 
Statement of the Case (SSOC), the veteran was informed of the 
requirements set forth in Dingess.  Accordingly, the Board 
finds that the requirement set forth in Dingess have been 
met.  The Board also notes that there is no prejudice to 
providing this notice after the initial adjudication of the 
claim of entitlement to service connection.  In this regard, 
as the claim is denied below, any question regarding the 
assignment of a disability rating or an effective date is 
rendered moot.  

The Board finds that VA has satisfied its duty to notify.  
The RO sent a letter to the veteran in March 2003 which asked 
him to submit certain information, and informed his 
responsibilities, as well as VA's responsibilities with 
respect to obtaining evidence to substantiate the claim.  In 
accordance with VA's duty to assist, the notice letter 
informed the appellant of what evidence and information VA 
would be obtaining, and essentially asked the veteran to send 
to VA any information he had to process the claim.  The 
letter also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Following the March 2003 notice letter, in December 2003, the 
Board reopened the finally decided claim of entitlement to 
service connection for a back disability.  Additional notice 
letters were issued in October and November 2005.  

The Board also finds that VA's duty to assist has also been 
satisfied.  The record reflects that the veteran's service 
medical records, personnel service records, non-VA medical 
records, VA medical treatment records, and VA examination 
reports have been obtained and associated with the claims 
file.  The veteran has not identified any other obtainable 
medical records or evidence pertinent to the claim.  The 
Board is similarly unaware of any outstanding obtainable 
evidence.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements.  

II.  Analysis

The veteran is currently diagnosed as having degenerative 
disc disease at L5-S1.  He maintains that the currently 
diagnosed back disability is related to an injury that he 
incurred during his period of service.  The veteran has 
presented personal testimony in May 1979 and April 2003.  He 
has submitted several personal statements in support of the 
claim as well as lay statements from friends and family in 
support of the claim.  

In May 1979, the veteran testified that he sought treatment 
in 1967, prior to enlisting in the service, for stiffness of 
the back, that he also injured the back during his period of 
service, and that he had a post-service injury as well.  
During the April 2003 videoconference hearing, he testified 
that he did not have a pre-existing back injury or 
disability.  (See the veteran's statements, dated in April 
2003 and August 2002; see also copies of the hearing 
transcripts, dated in May 1979 and April 2003).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2006).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006).  

The service medical records do not reveal that the veteran 
was diagnosed as having a back disability during his period 
of service.  The March 1970 enlistment report of medical 
history indicates that the veteran had "back trouble" 
within the 5 years prior to examination.  There were no 
details as to what kind of back trouble the veteran 
experienced prior to service.  The March 1970 service 
enlistment report of medical examination shows that the 
clinical evaluation of the veteran's spine was normal.  An 
October 1970 service medical record states that the veteran 
complained of low back pain for three weeks.  It is noted 
that the veteran has a history of pain and that he visited a 
chiropractor.  The impression was low back pain.  A June 1972 
medical report indicates that the veteran complained of low 
back pain for two years but, apart from noting, the pain 
there was no resulting diagnosis.  Of greater significance, 
however, the January 1973 service report of medical 
examination shows that the clinical evaluation of the 
veteran's spine was normal.  

The veteran initially filed the claim of entitlement to 
service connection for a back disability in August 1978.  He 
asserted that, while serving in the Marine Corps, he fell 
approximately 10 feet from a roof and injured his back.  

The post-service evidence includes several medical records 
which report that the veteran is currently diagnosed as 
having a back disability.  A December 1975 medical report 
from L.T., M.D. reports that the veteran was examined on 
November 1975.  The veteran related that he injured his back 
when he fell from a wall and landed on his back while serving 
in the Marine Corps.  The examiner stated that the veteran 
experiences instability of the lumbar spine which was caused 
by the initial reported injury.  

In August 1978, the RO requested any Line of Duty 
Investigation Reports.  The September 1978 correspondence 
from the Director of Identification and Records Development 
Service, states that no investigation report was found for a 
back injury occurring in September 1970.  

The veteran underwent examination in September 1978.  The 
September 1978 examination report shows that he related that 
he fell off of a building in 1970 or 1971.  As a result, he 
developed back pain.  The veteran also related that he 
injured his back again in May 1978 while lifting a box at his 
civilian job.  The report shows that X-rays were taken and 
there were no significant abnormalities noted.  He was not 
diagnosed as having a back disability at that time either.  

The veteran received treatment from the VA Medical Center 
(VAMC) in Birmingham, Alabama.  The VA medical treatment 
record, dated in June 1979, reveals that the veteran related 
that he injured the back in the Marine Corps and that he 
later re-injured the back.  The VA X-ray report states that 
there were no significant abnormalities of the lumbar spine.  

The medical report from M.M.G., M.D., dated in January 1991 
states that the veteran related that he experienced chronic 
low back pain.  The doctor diagnosed him as having chronic 
low back pain, related to previous trauma.  In December 1991, 
he was diagnosed as having acute lumbar strain.  

There are several VA examination reports associated with the 
claims file.  These reports, which are dated in July 1992, 
May 1995, and October 2001, show that the veteran was 
evaluated for a disability that is not the subject of this 
appeal.  The reports do not include information which 
indicates that the veteran received treatment for a back 
disability or that he was diagnosed as having a back 
disability which is related to his period of service.  

The record includes medical records which show that the 
veteran received treatment for a back disability from October 
1995 to January 2003.  The April 2003 medical report from 
S.R.W., M. D. states that the veteran's original injury was 
in the 1970s when he fell from a building during his service 
in the Marine Corps.  It is noted that the veteran has 
experienced chronic pain since the injury and that a Magnetic 
Resonance Imaging (MRI) scan performed on July 2002 revealed 
degenerative disc disease and some annular bulge on the right 
side.  The physician essentially stated that the veteran's 
symptoms are related to his injury.  

The medical records from D.C. M.D. show that the veteran 
complained of chronic back pain.  Medical reports from M.P.J. 
and S.O. also show that the veteran complained of back pain.  
In a January 2005 correspondence from M.P.J., he states that 
he examined the veteran for chronic back pain in September 
2004 and at that time the veteran related that he fell from a 
building in 1970.  He states that he has no way of knowing if 
the veteran's current problems are related to his fall in 
1970.  

The veteran underwent VA examination in March 2004.  The 
March 2004 examination report states that the veteran related 
a history of chronic back pain.  The examiner diagnosed the 
veteran as having degenerative disc disease and opined that 
it is not as least as likely that the veteran's present back 
disorder began during his period of service and that the back 
disability is unrelated to his period of service.  The 
examiner primarily noted the lack of any clinically 
documented problems relating to the back for a period of 
almost 20 years speaks against any such nexus.  

The VA medical records, dated through February 2006 show that 
the veteran sought treatment for chronic back pain, 
degenerative disc disease, and spondylosis at L5-S1.  These 
records do not include an opinion which tends to link the 
back disabilities to the veteran's period of service.  

The Board finds that the requirements for entitlement to 
service connection for a back disability have not been met.  
At the outset, the Board points out that the service 
enlistment report of medical history, dated in March 1970, 
shows that the veteran experienced "back trouble."  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  See 38 C.F.R. § 3.306(b).  

While it is noted that the veteran had "back trouble" at 
the time he enlisted in the Marine Corps, there is no 
indication that the veteran entered service with a back 
disability.  There are no notable medical findings/details 
associated with the notation of the veteran's "back 
trouble."  There is no evidence to suggest any  chronic 
"back trouble" during his period of service.  The service 
separation examination indicates that the clinical evaluation 
of the veteran's spine was normal.  The veteran has submitted 
several statements and presented personal testimony 
indicating that he did not have a pre-existing back 
disability.  Moreover, there is no medical opinion of record 
which tends to show that the veteran is currently diagnosed 
as having a back disability which was aggravated during his 
period of service.  

Given the foregoing, application of the presumption of 
aggravation or a finding of in-service aggravation so as to 
support a grant of service connection is not warranted.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2006).  

The veteran separated from service in March 1973.  At the 
time of the September 1978 VA examination, it was noted that 
there were no abnormalities of the spine.  The veteran was 
diagnosed as having a back disability many years after 
service.  While the record includes evidence of a currently 
diagnosed back disability, the evidence does not include a 
probative medical opinion which tends to link the current 
back disability to the veteran's period of service.  

The evidence includes several opinions which suggest that the 
veteran's back disability is related to an in-service back 
injury.  See the January 1991 medical report from M.M.G., 
dated in October and December 1991; the December 1995 medical 
report from L.T., M.D.; and the April 2003 medical report 
from S.R.W. M.D..  These opinions, however, lack substantial 
probative value.  The opinions are based on the veteran's own 
unsubstantiated assertions and history.  See, e.g., Reonal v. 
Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of 
credibility is not found to "arise" or apply to a statement 
of a physician based upon an inaccurate factual premise or 
history as related by the veteran).  See also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence to establish 
entitlement to service connection).  Moreover, those 
examiner's did not appear to have considered the entire 
medical history pertinent to the claim, including, but not 
limited to, the absence of documentation of any actual injury 
in service together with a post service back injury in May 
1978.  

The service medical records do not include any notation which 
indicates that the veteran injured his back in service; the 
service medical records only include evidence which shows 
that he complained of low back pain.  He was never diagnosed 
as having a back disability in service.  Further, the RO 
performed a search for any evidence which would tend to 
substantiate the veteran's assertion of having injured his 
back during his period of service.  The September 1978 
correspondence from the Director of Identification and 
Records Development Service, states that no investigation 
report was found for a back injury occurring in September 
1970.  Accordingly, the veteran's assertion of having injured 
his back during his period of service is not corroborated by 
the evidence of record.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  The Board finds 
that the March 2004 examination report is accorded more 
probative value.  The March 2004 examiner provided a complete 
rationale for his opinion, indicating that almost 20 years 
passed before the veteran was diagnosed as having a back 
disability which speaks against any relationship between the 
back disability and service.  The Court has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Given the foregoing, the Board accepts 
the March 2004 medical opinion and rejects the opinions 
included in the October 1991, December 1995, and April 2003 
medical reports.  

In sum, the currently diagnosed back disability was shown 
many years after service, and the competent and probative 
medical evidence demonstrates that there is no etiological 
relationship between the currently diagnosed back disability 
and the veteran's period of service.  

The Board does not doubt the sincerity of the veteran's 
belief that there is an etiological relationship between the 
current diagnosis of a back disability and the veteran's 
period of service.  However, as a layman without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter, 
to include the diagnosis of a specific disability or opinion 
as to the origins of a specific disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

In absence of a competent and probative medical opinion which 
tends to establish a link between the currently diagnosed 
back disability and the veteran's period of service, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for a back 
disability.  38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Entitlement to service connection for degenerative disc 
disease at L5-S1 (claimed as a low back disorder) is denied.  



____________________________________________
S. M. CIEPLAK
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


